Citation Nr: 1136073	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-36 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

1.  Entitlement to nonservice-connected burial benefits.

2.  Entitlement to a plot and interment allowance.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from October 1948 to October 1952.  The Veteran died on February [redacted], 2009.  The appellant is the Veteran's son.

This appeal to the Board of Veterans' Appeals (Board) arose from April 2009 decision letters in which the RO denied burial allowance benefits and plot and interment allowance benefits.  In May 2009, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

In May 2010, the appellant and his wife testified during a hearing before a Decision Review Officer (DRO) at the RO.  In June 2011, the appellant and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of each hearing is of record. 

The Board notes that, as reflected in the April 2009 decision letters, September 2009 SOC, and a September 2010 supplemental SOC (SSOC), the RO adjudicated the matters of both burial allowance benefits and plot and interment allowance benefits, in the September 2009 SOC and September 2010 SSOC, but characterized these matters as one issue of "Entitlement to interment allowance benefits."  However, in light of the different legal criteria and analyses and dispositions of these matters by the Board, as set forth below, the Board has characterized the appeal as encompassing both matters listed on the title page.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  The Veteran died on February[redacted], 2009.

3.  The Veteran did not die as a result of a service-connected disability or disabilities, was not, at the time of death, in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation), and had no VA claim pending at the time of death; his body was not held by a State or a political subdivision of a State.  

4.  At the time of his death, the Veteran was admitted to neither a VA facility, nor a non-VA facility for hospital care for which VA had contracted to provide services.  

5.  The Veteran was honorably discharged from active duty; the appellant filed a timely claim for burial benefits after December 16, 2003, and has submitted the Veteran's death certificate, as well as documentation of the statement of account from the funeral service provider's billhead showing the name of the Veteran, interment costs, and the nature and cost of services rendered, the unpaid balance, and receipted bills paid by the Veteran and his wife.


CONCLUSIONS OF LAW

1.  The criteria for nonservice-connected burial benefits are not met.  38 U.S.C.A. §§ 1703, 2302- 2304 (West 2002); 38 C.F.R. §§ 3.1(i), 3.1600 (2010).

2.  The criteria for a plot and interment allowance are met.  38 U.S.C.A. §§ 101(2), 2302-2304 (West 2002); 38 C.F.R. §§ 3.1(d), 3.1600-3.1610, 38.620(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Given the favorable disposition of the claim for a plot and interment allowance, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Specifically as regards the claim for nonservice-connected burial benefits, the Board points out that the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).


II.  Analysis

An amount computed in accordance with VA regulatory provisions may be paid toward a veteran's funeral and burial expenses, including the cost of transporting the body to the place of burial, in certain circumstances where: the veteran has died as a result of a service-connected disability or disabilities; the veteran was, at the time of death, in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); the veteran had, at the time of death, an original or reopened claim for either benefit pending at the time of the veteran's death; or where the body of the deceased veteran is being held by a State (or a political subdivision of a State).  38 U.S.C.A. §§ 2302- 2304 (West 2002); 38 C.F.R. § 3.1600(a), (b) (2010).

Furthermore, if a person dies from nonservice-connected causes while properly hospitalized by VA, there is payable an allowance not to exceed the amount specified in 38 U.S.C. 2303(a) for the actual cost of the person's funeral and burial, and an additional amount for transportation of the body to the place of burial.  For burial allowance purposes, the term hospitalized by VA means admission to a VA facility; admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C. 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C. 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C. 1741.  38 C.F.R. § 3.1600(c) (2010).

The provisions of 38 U.S.C. 1703 authorize the Secretary of VA to contract with non-VA facilities to provide services, in certain circumstances, where VA facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing the care or services required. 

In addition to a burial allowance, VA will also pay for a plot or interment allowance, in certain cases, when a Veteran dies from nonservice-connected causes.  The regulations regarding entitlement to a plot or interment allowance were revised in August 2006.  See 71 Fed. Reg. 44,915-44,920 (Aug. 8, 2006).  According to the amendments, for claims filed on or after December 16, 2003, a plot or interment allowance is payable subject to the following conditions: (i) The deceased veteran is eligible for burial in a national cemetery; (ii) The veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; (iii) The applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610.  38 C.F.R. § 3.1600(f) (2010).  See also 38 U.S.C.A. § 2303(b); 71 Fed. Reg. 44,915-44,920 (Aug. 8, 2006).

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Claims for reimbursement or direct payment of burial and funeral expenses under § 3.1600(b) and plot or interment allowance under § 3.1600(f) must be received by VA within 2 years after the permanent burial or cremation of the body.  38 C.F.R. § 3.1601.  Claims for burial allowance may be executed by the individual whose personal funds were used to pay burial, funeral, and transportation expenses; claims for plot or interment allowance may be executed by the person(s) whose personal funds were used to defray the cost of the plot or interment expenses.  Id.

For the purposes of the plot and interment allowance, plot or burial plot means the final disposal site of the remains, whether it is a grave, mausoleum vault, columbarium niche, or other similar place.  Interment expenses are those costs associated with the final disposition of the remains and are not confined to the acts done within the burial grounds but may include the removal of bodies for burial or interment.  38 C.F.R. § 3.1601(a)(3).

Pursuant to 38 C.F.R. § 3.1601(b), evidence required to complete a claim for the burial allowance and the plot or interment allowance, when payable, must be submitted within 1 year from date of the VA request for such evidence.  In addition to the proper claim form, the claimant is required to submit: (1) a statement of account, preferably on funeral director's or cemetery owner's billhead showing name of the deceased veteran, the plot or interment costs, and the nature and cost of services rendered, and unpaid balance; (2) receipted bills by whom payment was made and show receipt by a person acting for the funeral director or cemetery owner; and (3) proof of death.  See 38 C.F.R. § 3.1601(b).

The essential facts in this case are not in dispute.  The Veteran died on February [redacted], 2009.  His death certificate reflects that he died from respiratory distress due to influenza A infection, due to or as a consequence of chronic obstructive pulmonary disease (COPD).  In various written statements, and during the March 2010 DRO hearing and September 2010 Board hearing, the appellant has asserted that the Veteran was not permitted to receive care from VA after testing positive for the influenza A infection.  The appellant asserts that the Veteran was taken to Yale New Haven Hospital on February 7, 2009, after having trouble breathing, and that, after he had been stabilized, medical providers at Yale New Haven Hospital stated that they had contacted the nearest VA hospital to have the Veteran transferred there, but that, because the Veteran was positive for the influenza A virus, the VA facility refused to accept him.  According to the appellant, the Veteran, therefore, remained at Yale New Haven Hospital, until he passed away.

At the time of his death, the Veteran had no service-connected disability, was not in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation), and had no original or reopened claims for either benefit pending.  Also, his body was not held by a State or a political subdivision of a State.  

A September 2009 Report of Contact form indicates that the Veteran was not covered under VA contract, that the Veteran's hospitalization at Yale had been covered under Medicare, and that such hospitalization was not authorized by a VA medical center.

In addition to the Veteran's death certificate, of record is an itemized statement of funeral service expenses from the Veteran's funeral services provider, dated in April 2009, indicating that total charges were $4,368.28, and that the appellant and his wife had paid $1000 in February 2009 and $1000 in March 2009, and still owed $2368.28.  An itemized statement of funeral goods and services selected for the Veteran from the funeral services provider is also of record.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that while the record presents a basis to award a plot and interment allowance, the claim for burial benefits must be denied.  

First addressing the claim for burial benefits, the Board again notes that the record does not reflect, and the appellant has not contended, that the Veteran died as a result of a service-connected disability or disabilities, was, at the time of death, in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation), or had, at the time of death, any VA claim pending, or that the Veteran's body was held by a State or a political subdivision of a State.  

The appellant essentially argues that he is entitled to nonservice-connected burial benefits because the VA hospital would not allow the Veteran to be treated there from February 7, 2009, to February [redacted], 2009, even though he sought to be treated there, and that if he had been able to receive such treatment at the VA facility, he would have died while hospitalized there.  Therefore, the appellant asserts, he would have been be entitled to burial benefits but for the VA hospital's refusal to treat the Veteran at the time of his illness and death.

The Board acknowledges the appellant's contentions.  However, the record does not reflect that that the Veteran died while properly hospitalized by VA.  At the time of his death, he was admitted to neither a VA facility, nor a non-VA facility for hospital care for which VA had contracted to provide services.  Thus, there is no basis for the award of burial allowance benefits pursuant to 38 C.F.R. § 3.1600(c).

The Board also notes that, in written statements and at the time of the March 2010 DRO hearing, the appellant argued that the Veteran was indigent at the time of his death, and, thus, that the appellant should be entitled to burial allowance benefits.  However, the record reflects no basis for an award of burial allowance benefits in this regard.  Although the Veteran was a war veteran, again, his body was not held by a State or a political subdivision of a State.  See 38 C.F.R. § 3.1600(a)(3); see also 38 C.F.R. § 3.1(i) (State means each of the several States, Territories, and possessions of the United States, the District of Columbia, and Commonwealth of Puerto Rico).

The pertinent legal authority governing the award of burial allowance benefits is clear and specific, and the Board is bound by such authority.  As, on these facts, the appellant is not entitled to burial allowance benefits, the claim for such benefits must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reaching this conclusion, the Board notes that, to whatever extent that the appellant may be asserting that equity warrants the payment of VA burial allowance benefits, matters of equitable relief are only within the discretion of the Secretary of VA; the Board does not have the authority to award such relief.  See 38 U.S.C.A. § 503; Darrow v. Derwinski, 2 Vet. App. 303 (1992).

Regarding the appellant's claim for a plot and interment allowance, the record reflects that the Veteran was honorably discharged from active duty service in October 1952, and thus was entitled to burial in a national cemetery.  See 38 C.F.R. § 38.620.  Also, there is nothing in the record suggesting payment of a plot allowance is precluded under 38 C.F.R. §§ 3.160-3.1610.  In this regard, the appellant filed a timely claim for burial benefits in February 2009 (after December 16, 2003), within a month of the Veteran's death.  See 38 C.F.R. § 3.1601(a).  Also, the appellant has submitted the Veteran's death certificate, as well as documentation of the statement of account from the funeral service provider's billhead showing the name of the Veteran, interment costs, and the nature and cost of services rendered, the unpaid balance, and receipted bills paid by the Veteran and his wife.  See 38 C.F.R. § 3.1601(b).

Thus, the Board finds that all of the pertinent criteria for an award of a plot and interment allowance are met.  Accordingly, VA payment of such benefits for the Veteran's nonservice-connected death is warranted under the revised version of 38 C.F.R. § 3.1600(f).



ORDER

The claim for nonservice-connected burial benefits is denied.

The claim for a plot and interment allowance is granted, subject to the legal authority governing the payment of such benefits.
 


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


